BELCHER, Judge.
The conviction is for felony theft; the punishment, two years.
M. M. Abramson, the owner of a salvage company, testified that on February 28, 1961, seven grease traps were taken from his possession without his permission or consent. The owner of an Iron Works Company testified that on March 1, 1961, he bought seven grease traps from appellant who delivered them to his company. A peace officer testified that he investigated the loss of the grease traps and found them at the Iron Works Company and they were properly identified by the owner. An accomplice related the facts of the taking of the grease traps and their sale to the Iron Works Company. The owner of a wholesale plumbing company testified that the grease traps had a market value of more than $50.
The appellant did not testify but called one witness who testified only about appellant’s employment.
The evidence is sufficient to sustain the conviction. There are no formal bills of exception or objections to the court’s charge. The informal bills in the statement of facts have been examined and do not reflect error.
The judgment is affirmed.
Opinion approved by the Court.